DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 11-13, filed 09/07/2022, with respect to the rejection(s) of Claims 15-34 under 35 U.S.C. § 102 and 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Ozawa, Zhu, Ueda, Baricevic and Katra.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-32 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a processor configured to…acquire a first bioimpedance of a first specific part in the user while bypassing acquiring a second bioimpedance of a second specific part of the user”. This limitation is unclear because it is unclear how the processor can bypass the acquiring of a second bioimpedance of a second specific part of the user as opposed to the physical configuration of the device. For a processor to bypass acquiring a measurement, it must first be set up to acquire said measurement in order to bypass it. There is no indication of that being the case in this claim. For the purposes of substantive examination, it is presumed the physical configuration of the device is configured to acquire a first bioimpedance of a first specific part in the user while bypassing acquiring a second bioimpedance of a second specific part of the user.
Claims 16-32 are rejected by virtue of dependence on Claim 15.
Claim 34 recites “A non-transitory computer-readable recording medium including a program configured to cause a computer to execute: …an impedance acquisition step of acquiring a first bioimpedance of a first specific part in the user while bypassing acquiring a second bioimpedance of a specific second part of the user”. This limitation is unclear because it is unclear how the computer executing a program can bypass the acquiring of a second bioimpedance of a second specific part of the user as opposed to the physical configuration of the device. For a computer program to bypass acquiring a measurement, it must first be set up to acquire said measurement in order to bypass it. There is no indication of that being the case in this claim. For the purposes of substantive examination, it is presumed the physical configuration of the device is configured to acquire a first bioimpedance of a first specific part in the user while bypassing acquiring a second bioimpedance of a second specific part of the user.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15-16, 24, and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Ozawa (JP 2016150098 A, cited in applicant’s 06/26/2020 IDS, hereinafter Ozawa; an EPO translation was relied upon for this rejection) in view of Zhu et al (US 20060122540 A1, hereinafter Zhu) and Baricevic et al (US 20200113479 A1, hereinafter Baricevic).
Regarding Claim 15, Ozawa discloses a condition evaluation device (Element 10, Fig. 1) comprising a processor (Element 40, Fig. 1) configured to: 
acquire a body weight of a user (Step 102, Fig. 3); 
acquire a first bioimpedance of a first specific part in the user while bypassing acquiring a second bioimpedance of a second specific part of the user (See Fig. 1; the electrodes for the feet and fingertips are similarly configured to Fig. 1 in the present application; both devices are configured to accomplish this function; also view [0049]-[0050] of Ozawa, wherein specific parts of the body are measured); 
evaluate a condition of a body water content in the first specific part based on the body weight of the user and the first bioimpedance of the first specific part (“the determination means determines the body moisture level based on the change rate of the weight and the bioimpedance information”, [0011]); 
and calculate the condition of the body water content in the first specific part (“the determination means determines the body moisture level based on the change rate of the weight and the bioimpedance information”, [0011]) on a basis of a difference ([0111]-[0120]) between a reference body weight value (“W0”, [0108]) corresponding to the first bioimpedance of the first specific part in the reference, and the user weight value (“W1”, [0108]).
Ozawa discloses the claimed invention except for expressly disclosing the processor configured to: 
acquire a correlation between the body weight and the first bioimpedance of the first specific part; 
using the acquired correlation as a reference for evaluation, determine the condition of the body water content in the first specific part based on a change in a relationship between a user weight value of the body weight of the user and a bioimpedance value of the first bioimpedance of the first specific part with respect to the reference. 
However, Zhu teaches a processor configured to: 
acquire a correlation between the body weight and the first bioimpedance of the first specific part (See Fig. 8; “a patient's value of normalized resistivity …for a body segment (a calf in FIG. 8)”, [0074]); 
using the acquired correlation as a reference for evaluation, determine the condition of body water content based on a change in a relationship between a user weight value of the body weight of the user and a bioimpedance value of the first bioimpedance of the first specific part with respect to the reference (“the hydration state of the patient's total body may be monitored by tracking the [variable used to indicate resistivity]”, [0074]; a change in this variable indicates a change in a relationship between a user weight value of the body weight of the user and a bioimpedance value of the first bioimpedance of the first specific part with respect to the reference).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the processor method of Zhu to the processor method of Ozawa, because this is an additional way to sense body water content. All of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. 
Baricevic teaches using an acquired correlation as a reference for evaluation (See Figs. 5-11), determine the condition of the body water content in the first specific part (“Modified volume calculation methods are provided herein for the purpose of calculating ICW and ECW for individual segments”, [0032]) by considering the body weight of a first specific part in the analysis after determining the condition of the total body water (“A model for the determination of segment mass based on height and weight is developed in order to apply the same relations developed for the total body as described above and in the detailed embodiments also to individual body segments”, [0032]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ozawa, to consider specifically the condition of body water content in a first specific part, because all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. Determining a condition of the body water content in the first specific part as well as the whole body simply creates a more robust data set.
Regarding Claim 16, modified Ozawa discloses the condition evaluation device according to claim 15, wherein the processor is configured to: acquire a regression line indicating the correlation between the body weight and the first bioimpedance of the first specific part (See Fig. 8 of Zhu, which was used in the Claim 15 modification; correlation is a regression line), and 
determine the condition of the body water content in the first specific part by using the user weight value of the body weight of the user, the bioimpedance value of the first bioimpedance of the first specific part, and the regression line (“a patient's value of normalized resistivity…for a body segment (a calf in FIG. 8) reflects the patient's body weight as shown such that the hydration state of the patient's total body may be monitored by tracking the [variable used to indicate resistivity]”, [0074] of Zhu; this is already part of the modification of Claim 1, as well as determining the condition of the body water content in the first specific part via the modification of Baricevic).
Regarding Claim 24, modified Ozawa discloses the condition evaluation device according to claim 15, wherein the first bioimpedance of the first specific part includes at least one of a reactance component and a resistance component in the first bioimpedance (“Here, the bioelectrical impedance information in the present embodiment is the reactance component X and the resistance component R”, [0049]).
Regarding Claim 33, Ozawa discloses a condition evaluation method, comprising
a body weight acquisition step of acquiring a body weight of a user (Step 102, Fig. 3); 
an impedance acquisition step of acquiring a first bioimpedance of a first specific part in the user while bypassing acquiring a second bioimpedance of a specific second part of the user (See Fig. 1; the electrodes for the feet and fingertips are similarly configured to Fig. 1 in the present application; both devices are configured to accomplish this function; also view [0049]-[0050] of Ozawa, wherein specific parts of the body are measured); and 
an evaluation step of evaluating a condition of a body water content in the first specific part based on the body weight of the user and the first bioimpedance of the first specific part (“the determination means determines the body moisture level based on the change rate of the weight and the bioimpedance information”, [0011]); and 
calculating the condition of the body water content in the first specific part (“the determination means determines the body moisture level based on the change rate of the weight and the bioimpedance information”, [0011]) on a basis of a difference ([0111]-[0120]) between a reference body weight value (“W0”, [0108]) corresponding to the first bioimpedance of the first specific part in the reference, and the user weight value (“W1”, [0108]).
Ozawa discloses the claimed invention except for expressly disclosing wherein the evaluation step includes acquiring a correlation between the body weight and the first bioimpedance of the first specific part; and
using the acquired correlation as a reference for evaluation, determining the condition of the body water content in the first specific part based on a change in a relationship between a user weight value of the body weight of the user and a bioimpedance value of the first bioimpedance of the first specific part with respect to the reference.
However, Zhu teaches wherein the evaluation step includes acquiring a correlation between the body weight and the first bioimpedance of the first specific part (See Fig. 8; “a patient's value of normalized resistivity …for a body segment (a calf in FIG. 8)”, [0074]); and
using the acquired correlation as a reference for evaluation, determining the condition of body water content based on a change in a relationship between a user weight value of the body weight of the user and a bioimpedance value of the first bioimpedance of the first specific part with respect to the reference (“the hydration state of the patient's total body may be monitored by tracking the [variable used to indicate resistivity]”, [0074]; a change in this variable indicates a change in a relationship between a user weight value of the body weight of the user and a bioimpedance value of the first bioimpedance of the first specific part with respect to the reference).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the method of Zhu to the method of Ozawa, because this is an additional way to sense body water content. All of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. 
Baricevic teaches using an acquired correlation as a reference for evaluation (See Figs. 5-11), determine the condition of the body water content in the first specific part (“Modified volume calculation methods are provided herein for the purpose of calculating ICW and ECW for individual segments”, [0032]) by considering the body weight of a first specific part in the analysis after determining the condition of the total body water (“A model for the determination of segment mass based on height and weight is developed in order to apply the same relations developed for the total body as described above and in the detailed embodiments also to individual body segments”, [0032]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ozawa, to consider specifically the condition of body water content in a first specific part, because all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. Determining a condition of the body water content in the first specific part as well as the whole body simply creates a more robust data set.

Regarding Claim 34, Ozawa discloses a non-transitory computer-readable recording medium including a program (“The body information processing program may be provided by a recording medium such as a CD-ROM or a memory card”, [0045]) configured to cause a computer to execute: 
a body weight acquisition step of acquiring a body weight of a user (Step 102, Fig. 3); 
an impedance acquisition step of acquiring a first bioimpedance of a first specific part in the user while bypassing acquiring a second bioimpedance of a specific second part of the user (See Fig. 1; the electrodes for the feet and fingertips are similarly configured to Fig. 1 in the present application; both devices are configured to accomplish this function; also view [0049]-[0050] of Ozawa, wherein specific parts of the body are measured); and 
an evaluation step of evaluating a condition of a body water content in the first specific part based on the body weight of the user and the first bioimpedance of the first specific part (“the determination means determines the body moisture level based on the change rate of the weight and the bioimpedance information”, [0011]); and 
calculating the condition of the body water content in the first specific part (“the determination means determines the body moisture level based on the change rate of the weight and the bioimpedance information”, [0011]) on a basis of a difference ([0111]-[0120]) between a reference body weight value (“W0”, [0108]) corresponding to the first bioimpedance of the first specific part in the reference, and the user weight value (“W1”, [0108]).
Ozawa discloses the claimed invention except for expressly disclosing wherein the evaluation step includes: 
acquiring a correlation between the body weight and the first bioimpedance of the first specific part; and
using the acquired correlation as a reference for evaluation, determining the condition of the body water content in the first specific part based on a change in a relationship between a user weight value of the body weight of the user and a bioimpedance value of the first bioimpedance of the first specific part with respect to the reference.
However, Zhu teaches wherein the evaluation step includes: 
acquiring a correlation between the body weight and the first bioimpedance of the first specific part (See Fig. 8; “a patient's value of normalized resistivity …for a body segment (a calf in FIG. 8)”, [0074]); and
using the acquired correlation as a reference for evaluation, determining the condition of body water content based on a change in a relationship between a user weight value of the body weight of the user and a bioimpedance value of the first bioimpedance of the first specific part with respect to the reference (“the hydration state of the patient's total body may be monitored by tracking the [variable used to indicate resistivity]”, [0074]; a change in this variable indicates a change in a relationship between a user weight value of the body weight of the user and a bioimpedance value of the first bioimpedance of the first specific part with respect to the reference). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the program of Zhu to the program of Ozawa, because this is an additional way to sense body water content. All of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. 
Baricevic teaches using an acquired correlation as a reference for evaluation (See Figs. 5-11), determine the condition of the body water content in the first specific part (“Modified volume calculation methods are provided herein for the purpose of calculating ICW and ECW for individual segments”, [0032]) by considering the body weight of a first specific part in the analysis after determining the condition of the total body water (“A model for the determination of segment mass based on height and weight is developed in order to apply the same relations developed for the total body as described above and in the detailed embodiments also to individual body segments”, [0032]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the program of Ozawa, to consider specifically the condition of body water content in a first specific part, because all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. Determining a condition of the body water content in the first specific part as well as the whole body simply creates a more robust data set.

Claim 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ozawa in view of Zhu and Baricevic, and further in view of Ueda et al (US 20050085742 A1, hereinafter Ueda).
Regarding Claim 17, modified Ozawa discloses the condition evaluation device according to claim 16, wherein the condition of the body water content in the first specific part includes a condition involving a change in the body water content in the first specific part (“the hydration state of the patient's total body [Examiner’s note: this is modified to also be a first specific part via the modification of Baricevic] may be monitored by tracking the [variable used to indicate resistivity]”, [0074] of Zhu; tracking a state means tracking changes; these changes are already part of the modification of Claim 1). Modified Ozawa discloses the claimed invention except for expressly disclosing wherein the processor is configured to calculate a body water content change level indicating a level of the change in the body water content in the first specific part.  However, Ueda teaches wherein the processor (“the calculation means”, [0016]) is configured to calculate a body water content change level indicating a level of the change in the body water content in the first specific part (“the amount of change in total body water [is] calculated by the calculation means”, [0016]; Examiner’s note: this would include the first specific part and there is nothing in the claim precluding determining a level of the change in the body water content for a second specific part). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ozawa, with this calculation of a body water content change level, because this allows further determinations based on transitions of changes in the amount of change in total body water to be made, as taught by Ueda ([0016]).
Regarding Claim 18, modified Ozawa discloses the condition evaluation device according to claim 17. Modified Ozawa discloses the claimed invention except for expressly disclosing wherein the processor is configured to obtain a distance between the regression line and a coordinate point determined by the user weight value of the body weight of the user and the bioimpedance value of the first bioimpedance of the first specific part, and calculate the body water content change level on the basis of the distance. However, Baricevic teaches wherein a processor is configured to obtain a distance (“determining a distance between the position and the reference line”, Abstract) between a regression line (“the line may have been obtained by applying a regression fit to the data”, [0020]) and a coordinate point determined by the extracellular water and intracellular water of the user (“locating a position within the parameter space which corresponds to the associated values of… intracellular water and … extracellular water of the human body or the segment”, Abstract), and calculate the body water content on the basis of the distance (“deriving a mass … of hydration from the determined distance from the reference line for the human body or the segment”, Abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the device of Ozawa, to determine the body water content on the basis of a distance between a regression line and a measurement point, and to do it via ongoing impedance measurements that could be used to characterize the patient's hydration level (as taught in Ozawa), because it is a known method of determining body water content from known variables, as demonstrated by Baricevic. Furthermore, body weight and impedance are both used in determining correct extracellular water and intracellular water in the first place in Baricevic ([0122]), which implies that both body weight and bioimpedance are correlated to body water content. This would motivate one of ordinary skill in the art to use these two variables instead of extracellular and intracellular water.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Ozawa in view of Zhu, Baricevic, and Ueda, and further in view of Katra et al (US 2011/0245711 Al, hereinafter Katra).
Regarding Claim 21, modified Ozawa discloses the condition evaluation device according to claim 17, wherein the processor is configured to determine that the body water content in the first specific part is under the condition involving the change in the body water content (“the hydration state of the patient's total body [Examiner’s note: this is modified to also be a first specific part via the modification of Baricevic] may be monitored by tracking the [variable used to indicate resistivity]”, [0074] of Zhu; tracking a state means tracking changes; these changes are already part of the modification of Claim 1).
Modified Ozawa discloses the claimed invention except for expressly disclosing determining that the body water content in the first specific part is under the condition involving the change in the body water content when the bioimpedance value, corresponding to the user weight value of the body weight of the user, is below a value on the regression line corresponding to the user weight value of the body weight of the user. However, Katra teaches determining that the body water content in the first specific part is under the condition involving the change in the body water content  (“Too Wet”, Fig. 2F) when the bioimpedance value, corresponding to the body mass index of the body weight of the user, is below a value on the regression line corresponding to the body mass index of the body weight of the user (“Too Wet”, Fig. 2F; “The adjusted impedance over time may be shown in relation to…the lower adjusted marker”, [0103]; Figs. 2E and 2F can be used in connection with each other, [0103]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a method of determining that the body water content in the first specific part is under the condition involving the change in the body water content when a bioimpedance value corresponding to a user weight value of the body weight (which is already the parameter in Ozawa) is below a value on the regression line corresponding to the user weight value of the body weight of the user to the device of Ozawa, because this is an additional way to track body water changes. All of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

Allowable Subject Matter
Claims 19-20, 22-23, and 25-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 19, the closest prior art, Uchiyama (US 2013/0303935 Al, hereinafter Uchiyama) discloses determining a body weight of a user ([0046]), determining a bioimpedance of a right side part (ZAR and ZBR, [0027]), a bioimpedance of a left side part (ZAL and ZBL, [0027]), and wherein a processor (Element 444, Fig. 2) in a condition evaluation device (Element 44, Fig. 2) is configured to correct the body water content change level based on the difference in body composition index values from a left side part of the user and a right side part of the user (“In the second embodiment, the edema index value E is calculated according to the difference in the body composition index value between the right and left limbs.”, [0055]), in order to easily recognize the difference in the degree of progress of the edema between the right and left limbs ([0007]). This is done for a similar reason as Claim 19 (more accurately determining the progress of edema in specific body parts). However, Uchiyama fails to teach wherein the processor is configured to: obtain, on a basis of first acquisition data indicating in time series a left coordinate point determined by the body weight of the user and the bioimpedance of the left side part, a vector of the left coordinate point; obtain, on a basis of second acquisition data indicating in time series a right coordinate point determined by the body weight of the user and the bioimpedance of the right side part, a vector of the right coordinate point; and correct the body water content change level based on the vector of the left coordinate point and the vector of the right coordinate point.
Claim 20 is indicated as allowable by virtue of dependence on Claim 19.
Claim 22 is indicated as allowable by virtue of dependence on Claim 19.
Claim 23 is indicated as allowable by virtue of dependence on Claim 20.
Regarding Claim 25, the closest prior art, Non-Patent Literature (NPL) to Nwosu (“The Association of Hydration Status with Physical Signs, Symptoms and Survival in Advanced Cancer—The Use of Bioelectrical Impedance Vector Analysis (BIVA) Technology to Evaluate Fluid Volume in Palliative Care: An Observational Study”, hereinafter Nwosu), teaches a predetermined component normogram indicating a relationship between a reactance component and a resistance component in the bioimpedance of the specific part, but fails to teach wherein when the specific part is determined to be normal on the basis of the body water content change level, correct the body water content change level on the basis of the deviation level.
Regarding Claim 26, the closest prior art, Nwosu, teaches a predetermined component normogram indicating a relationship between a reactance component and a resistance component in the bioimpedance of the specific part, but fails to teach wherein when the specific part is determined to be normal on the basis of the body water content change level, correct the body water content change level on the basis of the deviation level.
Regarding Claim 27, the closest prior art, Nwosu, teaches a predetermined component normogram indicating a relationship between a reactance component and a resistance component in the bioimpedance of the specific part, but fails to teach wherein when the specific part is determined to be normal on the basis of the body water content change level, correct the body water content change level on the basis of the deviation level.
Claim 28 is indicated as allowable by virtue of dependence on Claim 25.
Claim 29 is indicated as allowable by virtue of dependence on Claim 26. 
Claim 30 is indicated as allowable by virtue of dependence on Claim 27.
Regarding Claim 31, the closest prior art, Baricevic, teaches wherein the processor is configured to: acquire reactance components in the first bioimpedance of an entire body or the first specific part in the user by using a plurality of different frequencies (“An alternating current/voltage with varying frequency from, e.g., 5 kHz to 1 MHz is applied to the electrodes 22a-d and the complex impedance, i.e., resistance and reactance is measured using techniques well known in the art”, [0083]), but fails to teach wherein the processor is configured to: determine whether the entire body of the user is under a long-term dehydration on the basis of a minimum value of current reactance components at the different frequencies and a minimum value of previous reactance components at the different frequencies.
Claim 32 is indicated as allowable by virtue of dependence on Claim 31.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See Levin et al (US 20070027402 A1), which discloses acquiring a first bioimpedance of a first specific part in the user while bypassing acquiring a second bioimpedance of a second specific part of the user; acquire a first bioimpedance of a first specific part in the user while bypassing acquiring a second bioimpedance of a second specific part of the user; and acquiring a first bioimpedance of a first specific part in the user while bypassing acquiring a second bioimpedance of a second specific part of the user; evaluate a condition of a body water content in the first specific part based on the body weight of the user and the first bioimpedance of the first specific part; acquire a correlation between the body weight and the first bioimpedance of the first specific part.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN EPHRAIM COOPER whose telephone number is (571)272-2860. The examiner can normally be reached Monday-Friday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN E. COOPER/             Examiner, Art Unit 3791                                                                                                                                                                                           
/DANIEL L CERIONI/             Primary Examiner, Art Unit 3791